Citation Nr: 0937191	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-10 281	)	DATE
	)
	MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a low back disability, degenerative joint disease of the 
lumbar spine.

2.  Entitlement to a compensable rating for maxillary 
sinusitis.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for hypothyroidism, 
including due to herbicide (Agent Orange) exposure.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including due to herbicide (Agent Orange) 
exposure.

7.  Entitlement to service connection for tinnitus.

8.  Whether there is new and material evidence to reopen a 
claim for service connection for posttraumatic stress 
disorder (PTSD).

9.  Whether there is new and material evidence to reopen a 
claim for service connection for a mental disorder other than 
PTSD, claimed as a nervous condition or anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1945 to 
August 1946, June 1948 to February 1950, and November 1951 to 
February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
February and September 2007 and January 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In February 2007, the RO, in pertinent part, denied the 
Veteran's claims for a compensable rating for his service-
connected sinusitis and bilateral hearing loss; denied his 
claims for service connection for a sleep disorder, 
hypothyroidism, and COPD and lung problems; and denied his 
petitions to reopen his previously denied, unappealed claims 
for service connection for a low back disability, PTSD and a 
mental disorder claimed as anxiety reaction.

In September 2007, the RO granted the Veteran's petition to 
reopen his claim for service connection for a low back 
disability on the basis of new and material evidence, and 
granted his claim for service connection, assigning an 
initial disability rating of 10 percent, effective September 
22, 2006.  He wants a higher initial rating for this 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In January 2008, the RO denied the Veteran's claim for 
service connection for tinnitus.

The Board notes that in March 2009, the RO denied the 
Veteran's claims for service connection for prostate cancer, 
erectile dysfunction, multiple myeloma, and skin cancer.  
However, he has not appealed the denial of any of these 
issues; so they are not currently before the Board.  
38 C.F.R. § 20.200 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In this decision, the Board is reopening the Veteran's claims 
for service connection for PTSD and a mental disorder and 
remanding the underlying claims for service connection for 
these disorders, as well as the Veteran's claims regarding 
sinusitis, hearing loss, and tinnitus to the RO via the 
Appeals Management Center (AMC) in Washington, DC for further 
development and consideration.  


FINDINGS OF FACT

1.  The Veteran's low back disability is productive of pain 
on motion resulting in forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 
60 degrees.  

2.  He does not however have ankylosis, either favorable or 
unfavorable, or any neurological manifestations associated 
with his low back disability.

3.  There is no competent medical evidence of record to 
establish that the Veteran's sleep maintenance symptoms are 
associated with his military service.

4.  Neither hypothyroidism nor COPD is a disease for which 
presumptive service connection due to Agent Orange exposure 
applies.

5.  The record does not establish that the Veteran served in 
the Republic of Vietnam during the Vietnam era or elsewhere 
in an area outside of Vietnam where exposure to Agent Orange 
may be presumed; nor does it establish that he was otherwise 
exposed to Agent Orange while in-service.

6.  While the Veteran's post-service medical records provide 
both a diagnosis and history of treatment for both 
hypothyroidism and COPD, the competent medical evidence of 
record does not suggest an etiological link between either of 
these conditions and the Veteran's military service, either 
by causation or indicating the onset of either condition 
occurred while he was in service.

7.  The Veteran did not appeal the RO's April 1999 rating 
decision denying his claim for service connection for PTSD; 
nor did he appeal the October 1971 rating decision denying 
his claim for a nervous condition.

8.  Additional evidence submitted since that April 1991 
RO decision relates to an unestablished fact necessary to 
substantiate his PTSD claim and raises a reasonable 
possibility of substantiating it; and additional evidence 
submitted since that October 1971 RO decision relates to an 
unestablished fact necessary to substantiate his nervous 
condition claim and raises a reasonable possibility of 
substantiating it.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 20 percent 
for the low back disability.  38 U.S.C.A. § 1155 (West 2007); 
38 C.F.R. §§ 4.7, 4.10, 4.25(b), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2.  The Veteran does not have a sleep disorder that was 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The Veteran's hypothyroidism was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service, including from Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  The Veteran's COPD was not incurred in or aggravated by 
his military service and may not be presumed to have been 
incurred in service, including from Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

5.  The RO's April 1999 rating decision denying the Veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

6.  Additional evidence submitted since that April 1999 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156, 3.159 
(2008).

7.  The RO's October 1971 rating decision denying the 
Veteran's claim for service connection for a nervous 
condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2008).

8.  Additional evidence submitted since that October 1971 
decision is new and material, and this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in October 2006, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  The October 2006 letter also informed him 
that a downstream disability rating and effective date would 
be assigned if his underlying claims for service connection 
were eventually granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  The RO issued that October 2006 VCAA 
notice letter prior to initially adjudicating his claims, 
the preferred sequence, so there was no timing error in the 
provision of the VCAA notice.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

Also, in cases, as here with the Veteran's claim for a higher 
initial disability rating for his low back disability, where 
the claim arose in another context, namely, the Veteran 
trying to establish his underlying entitlement to service 
connection, and this claim since has been granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 
5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Thereafter, once a 
notice of disagreement (NOD) has been filed, only the notice 
requirements for a rating decision and SOC described within 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with him, including as to what evidence is 
necessary to establish a more favorable decision with respect 
to downstream elements of the claim.  Regardless, here, as 
mentioned, the RO provided the additional Dingess notice in 
October 2006, including concerning the downstream disability 
rating and effective date elements of the claim.  So he has 
received all required VCAA notice concerning his claim.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
and VA treatment records - including the reports of his VA 
Compensation and Pension Examinations (C&P Exams).  Thus, as 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Since the Board is reopening the Veteran's claims for service 
connection for PTSD and a mental disorder, and then remanding 
these claims for further development before readjudicating 
them on the underlying merits, the Board need not discuss at 
this juncture whether there has been compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA) with respect to those claims.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

II.  Entitlement to an Initial Rating Higher than 10 Percent
 for a Low Back Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the Veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
See also 38 C.F.R. § 4.59.

In September 2007, the RO granted the Veteran's claim for 
service connection for his low back disorder and assigned an 
initial 10 percent rating under Diagnostic Codes (DCs) 5010-
5242, retroactively effective from September 22, 2006, the 
date VA had received his petition to reopen this previously 
denied, unappealed claim.  
Therefore, the Board need only address the current rating 
criteria for his low back disability, which took effect on 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003)(codified at 38 C.F.R. Part 4).

Under the current rating criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  As there is 
no evidence of record to suggest that the Veteran has 
suffered any incapacitating episodes relating to his low back 
disability, the intervertebral disc syndrome criteria are not 
for consideration.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (in effect from September 26, 2003).  

Under DCs 5235-5242, the next higher rating, 20 percent, 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating, 30 percent, only concerns the 
cervical segment of the spine, not the thoracic and lumbar 
(i.e., thoracolumbar) segment at issue in this appeal.  The 
next higher rating above that, 40 percent, requires evidence 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  An even higher 50 percent rating requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  And 
the highest possible rating, 100 percent, requires evidence 
of unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, DCs 5235-5242.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  See, too, 38 C.F.R. § 4.71a, Note (5), 
indicating that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which ...the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension....  
Here, as will be explained, because the Veteran is able to 
move his thoracolumbar spine in all directions (forward 
flexion, backward extension, lateral flexion, and lateral 
rotation), albeit not with normal range of motion, by 
definition, this segment of his spine is not immobile and 
therefore not ankylosed.  

The report of an August 2007 VA examination provides that the 
Veteran reported a history of fatigue, stiffness, weakness, 
spasms, and pain.  The pain is described as occurring at the 
base of the spine, with gradual onset, aching to throbbing, 
of moderate to severe intensity, lasting 1-2 days, occurring 
1 to 6 days per week.  Flare-ups and spinal conditions are 
described as severe and of weekly frequency, lasting for 
hours.  The report also provides that the precipitating 
factors are lying down and cold/damp weather and that the 
alleviating factors include changing position, exercise, and 
Tylenol.  

On physical examination, the report notes that there is pain 
on motion and tenderness, right and left.  The report also 
notes lumbar flattening.  With respect to his range of 
motion, the report further provides that there is pain on 
active and passive motion and after repetitive use.  

In the report of the Veteran's August 2007 VA C&P Exam, the 
examiner recorded that the Veteran's forward flexion of the 
thoracolumbar spine was 0 to 80 degrees, with pain beginning 
at 30 degrees, increasing at 60 degrees, and ending at 80 
degrees and that there was no thoracolumbar ankylosis.  

The Board finds that the report supports the finding that, in 
consideration of his functional loss due to pain, the 
Veteran's forward flexion is limited to less than 60 degrees, 
but is not limited to 30 degrees or less.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); see 38 C.F.R. § 4.40; and 
see Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  See also 
38 C.F.R. § 4.59.  There is also no evidence of favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, 
under DCs 5235-5242, he is entitled to a higher 20 percent 
rating, but no greater.  

The General Rating Formula for Diseases and Injuries of the 
Spine, Note (1), also requires that any associated objective 
neurological abnormalities be evaluated separately under the 
appropriate diagnostic code.  Here, the Veteran's VA 
treatment records confirm he has some neurological 
abnormalities.  The report of his August 2007 VA C&P Exam 
indicates that he has urinary urgency and frequency symptoms 
along with erectile dysfunction.  However, the report of that 
exam also expressly provides that these neurological 
abnormalities are unrelated to his low back disability; 
rather, the report provides, these conditions are associated 
with his history of prostate cancer.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must 
be able to distinguish, by competent medical evidence, the 
extent of symptoms that is due to service-related causes, 
i.e., 
service-connected disability, from that which is not but, 
instead, the result of other, unrelated factors).  Hence, the 
Board finds that 20 percent is the highest rating to which 
the Veteran is entitled under DCs 5235-5242.

Under the alternative Formula for Rating IVDS Based on 
Incapacitating Episodes, a 40 percent requires incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months.  Note (1) in this code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.  The Veteran does not 
contend, and the evidence does not otherwise suggests, 
that he has ever had an incapacitating episode as a result of 
his IVDS - that is, according to this definition provided in 
DC 5243, much less of the duration and frequency required for 
the next higher rating of 40 percent.  There is no mention 
whatsoever of doctor-prescribed bed rest anywhere in the 
record on appeal.

Therefore, the Board finds that the record establishes that 
the Veteran is entitled to a higher 20 percent rating for his 
low back disability, but no more.  The medical evidence of 
record relating to his spine has remained fairly constant 
during that entire time period; so staging is not warranted.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
Board has also considered the "benefit-of-the-doubt" rule 
in making these determinations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).  However, for the reasons and bases discussed, the 
preponderance of the evidence is against assigning a rating 
higher than 20 percent, and there is no reasonable doubt to 
resolve in his favor.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's disability markedly 
interferes with his employment, meaning above and beyond that 
contemplated by his separate schedular ratings.  See, too, 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, suggesting he is not 
adequately compensated for his disability by the regular 
rating schedule.  The evaluation and treatment he has 
received for his low back disability has been entirely, on an 
outpatient basis, not as an inpatient.  VAOPGCPREC 6-96.  See 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of this presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And the 
Federal Circuit Court recently upheld this interpretation, 
clarifying that service in the Republic of Vietnam requires 
service on the landmass of Vietnam or inland waterways.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In addition, 
VA's General Counsel has held that the term "service in 
Vietnam" does not include the service of a Vietnam era 
Veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  VAOGCPREC 7-93 
(Aug. 12, 1993).

IV.  The Veteran's Claim for Service Connection for a Sleep 
Disorder

The Veteran asserts that he has a sleeping disorder and that 
he receives treatment for this condition at a VA treatment 
facility.  See his March 2007 Notice of Disagreement.  He 
asserts hat the disorder is related to service.  But, as a 
layman having no medical training or expertise, the Veteran 
is not competent to provide a probative opinion on matters 
requiring medical knowledge, such as the cause of a medical 
disorder; instead, there must be competent medical evidence 
supporting his claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's VA treatment records show that the Veteran has 
received treatment in relation to his complaints of 
difficulty with sleep maintenance associated with his 
psychiatric care.  See, e.g., the report of a June 2006 VA 
psychiatric exam.  His psychiatric treatment prescribed in 
relation to the Veteran's complaint of sleep maintenance 
symptoms has involved adjusting the Veteran's dosage of 
Alprazolam -a medication used in treatment of his psychiatric 
disorders. 

The Board finds that the competent medical evidence of record 
does not establish that his sleep maintenance problems are in 
any way associated with his military service; and this, in 
and of itself, is sufficient reason to deny his claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The Veteran's STRs are unremarkable for any in-service 
complaints of or treatment for symptoms as might related to a 
sleep disorder.  This is probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

And so, the Board finds that the competent medical evidence 
of record does not establish that the Veteran's sleep 
maintenance problems are associated with his military 
service.  Instead, for the reasons and bases discussed, the 
preponderance of the evidence is against his claim, in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and his claim must be denied.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1991).

V.  The Veteran's Claims for Service Connection for 
Hypothyroidism and COPD

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Here, the Veteran's VA 
treatment records show that the Veteran receives treatment 
for both of these conditions at VA facilities.  So there is 
no disputing he has these claimed conditions.  Consequently, 
the determinative issue is whether either of these conditions 
is somehow attributable to his military service - including, 
in particular, to any exposure to Agent Orange or other 
herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts he is entitled to 
presumptive service connection for both his hypothyroidism 
and COPD on the basis of being exposed to Agent Orange while 
serving in the Asian/Pacific geographical areas during the 
Vietnam era.  See the March 2008 VA Form 9.  Specifically, 
the Veteran has asserted that while in service in Vietnam, he 
worked on or with planes involved in spraying Agent Orange.  
See his October 2006 VA Supplement to Progress Note. 

Neither hypothyroidism nor COPD -the claimed disabilities at 
issue, is a disease for which presumptive service connection 
due to herbicide exposure applies; so the Veteran is not 
entitled to service connection on this basis.  See 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

The Board also notes that although the Veteran's service 
personnel records show that he was stationed in Thailand from 
September 1966 to September 1967, there is no indication, 
other than the Veteran's statements, that he was ever 
stationed in Vietnam -either on a permanent or temporary duty 
assignment.  In reaching this conclusion, the Board has 
considered that his DD-214 shows that he received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
Although the Board recognizes that these awards are in 
recognition of the Veteran's service during the Vietnam Era, 
none of them is conclusive proof of having actually served in 
Vietnam.  Such decorations were sometimes awarded based 
solely on service in Thailand.  See Manual of Military 
Decorations and Awards, A-6 (Department of Defense Manual 
1348.33-M, September 1996).  See also Haas v. Peake, 544 F.3d 
1306 (Fed. Cir. 2008) (wherein the U.S. Court of Appeals for 
the Federal Circuit denied the Appellee's request for panel 
rehearing, with one judge dissenting and recommending that 
the full court grant rehearing en banc).  In an earlier 
decision, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the 
Federal Circuit Court had held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection constitutes a permissible interpretation of 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

Further, as to the Veteran's contention that he worked on or 
with planes having been involved in the spraying of Agent 
Orange is concerned, his Air Force personnel records show 
that his military occupational specialties (MOSs) were 
organizational supply specialist, supply clerk, equipment rv 
authorization specialist, inventory management specialist, 
and requirements clerk.  Hence, there is no indication, other 
than the Veteran's assertions, that his duty assignments 
involved aircraft maintenance or operation such that he might 
have been exposed to Agent Orange in the fulfillment of his 
duties.  So his lay testimony regarding said exposure is not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence).  

Therefore, the Board finds that the record does not establish 
that the Veteran served in the Republic of Vietnam during the 
Vietnam era or elsewhere in an area outside of Vietnam where 
exposure to Agent Orange may be presumed; nor does the record 
establish that he was otherwise exposed to Agent Orange while 
in-service.

The Board is also mindful that the Veteran has submitted an 
October 2006 report by a VA physician providing an opinion 
that the Veteran's hypothyroidism and COPD are "possibly 
related to" the Veteran's "exposure to Agent Orange during 
service in Vietnam" providing that "while in service [the 
Veteran] operated planes which sprayed the chemical 
herbicide." 

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And, the Board 
may not reject a favorable medical opinion solely on the 
basis that the commenting physician based the opinion on a 
history given by the Veteran, unless the Board rejects the 
statements of the Veteran as lacking credibility.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  Here, the Board rejects the 
Veteran's assertions regarding his in-service exposure as 
lacking credibility -which assertions form the basis of the 
physician's positive opinion.  In this regard, here is no 
credible evidence that the Veteran operated planes that 
sprayed Agent Orange.  So, the Board also finds that the 
October 2006 physician's report is lacking of probative value 
towards the etiology of the Veteran's disabilities -
particularly their relationship to his military service.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (in 
evaluating the probative value of competent medical evidence, 
the Court has stated that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . [and that] the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator"). 

Hence, there is no presumption of exposure to Agent Orange or 
other herbicides coincident with the Veteran's service; nor 
is there sufficient evidence to otherwise establish in-
service exposure to Agent Orange.  That is to say, although 
there is no disputing the Veteran has hypothyroidism and 
COPD, he has failed to establish his exposure to Agent Orange 
either in Vietnam, including considering duty or visitation 
in Vietnam or the inland waterways, or in Thailand or any 
other place as a consequence of working with contaminated 
aircraft.  See again Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  Therefore, in the absence of confirmed exposure to 
Agent Orange, in whatever capacity (whether in Vietnam or 
while in Thailand), it necessarily follows there can be no 
etiological link between either his COPD or his 
hypothyroidism and said exposure because, for all intents and 
purposes, he was not exposed.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991).  In other words, he has not established that 
the claimed precipitating event -exposure to Agent Orange or 
other herbicides, occurred.  So, by logical deduction, there 
is no possible means of relating either current disability 
(COPD or hypothyroidism) to an incident in service that has 
not been shown to have occurred.  

Nevertheless, even if, as here, a Veteran is found not 
entitled to a statutory or regulatory presumption of service 
connection, his claim must still be reviewed to determine 
whether service connection is established on a direct 
incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation).  In fact, the Court 
has specifically held that the principles set forth in 
Combee, which, as mentioned, instead concerned exposure to 
radiation, are nonetheless applicable in cases, as here, 
involving exposure to Agent Orange.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).

The Veteran's STRs are completely unremarkable for any 
complaints of symptoms or treatments relating to 
hypothyroidism or COPD.  And so, while the Veteran's post-
service medical records provide both a diagnosis and history 
of treatment for these conditions, the competent medical 
evidence of record does not suggest an etiological link 
between either of these conditions and the Veteran's military 
service, either by causation or indicating the onset of 
either condition occurred while he was in service, as opposed 
to, for example, at some other point during his lifetime.  
Voerth v. West, 13 Vet. App. 117 (1999). 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claims.  However, the Board finds that the 
evidence, which reveals that the Veteran did not have either 
disability during service and does not reflect competent 
evidence showing a nexus between service and either disorder 
at issue, warrants the conclusion that a remand for an 
examination(s) and/or opinion(s) is not necessary to decide 
the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and 
post-service medical records provide no basis to grant either 
claim, and in fact provide evidence against each claim, the 
Board finds no basis for VA examinations or medical opinions 
to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for COPD and hypothyroidism, including 
as due to Agent Orange exposure, in turn meaning the benefit-
of-the-doubt rule does not apply and his claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

VI.  Reopening the Veteran's Claims for Service Connection 
for PTSD and a Mental Disorder Based on New and Material 
Evidence 

For petitions to reopen a claim based on new and material 
evidence, as here, filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers; and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

The RO first considered and denied the Veteran's PTSD claim 
in an April 1999 decision.  The RO denied the claim because 
there was no evidence of in-service complaints or treatment 
relating to a mental disorder and because the Veteran did not 
assert any in-service stressors to which his PTSD might 
relate.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (direct service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service).  See 38 C.F.R. § 3.304(f) 
(service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred).

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that April 1999 RO decision, 
so it is final and binding on him based on the evidence then 
of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Since the RO has previously considered and denied this claim 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen this claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); and Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

The RO's April 1999 denial of the Veteran's claim is the most 
recent final and binding decision on this claim, so it marks 
the starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's April 1999 decision, new and material evidence would 
consist of competent evidence indicating the Veteran's PTSD 
is attributable to his military service - and, in 
particular, to a specific asserted in-service stressor.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

During the years since the RO's April 1999 denial of his 
claim, the Veteran has submitted a statement dated in July 
2007 asserting that while in-service he experienced two in-
service stressors -the first involving being responsible for 
taking care of a dead soldier's body that was found with an 
M-16 forced down his throat, somewhere along the Ho Chin Minh 
trail, between September 1967 and September 1968; and the 
second involved arriving at a village along the "May Conn 
River," along the Cambodian/Laotian border where previously 
there had been a small arms fire fight, and witnessing the 
dead bodies of women and children that had been killed. 

The Veteran is competent to provide evidence of his personal 
experiences; and so, presuming this additional evidence's 
credibility (as required by Justus) it is both new and 
material because it relates to unestablished facts necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a).  See, 
too, Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The claim for PTSD, therefore, is 
reopened.  

The RO first considered and denied the Veteran's claim for a 
"nervous condition" in an October 1971 decision.  
The RO denied the claim because there was no evidence of in-
service complaints or treatment relating to a nervous 
condition; nor was there any currently diagnosed mental 
disorder, although the Veteran reported experiencing symptoms 
relating to a current mental disorder.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service).

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that October 1971 RO decision, 
so it is final and binding on him based on the evidence then 
of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Since the RO has previously considered and denied this claim 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen this claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); and Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

The RO's October 1971 denial of the Veteran's claim is the 
most recent final and binding decision on this claim, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen this claim.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's October 1971 decision, new and material evidence 
would consist of competent evidence indicating the Veteran 
currently has this claimed condition and indicating that it 
is attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

During the years since the RO's October 1971 denial of his 
claim, the Veteran has submitted a September 1972 VA hospital 
summary providing an impression of "anxiety neurosis, mild" 
and reflecting the Veteran's reported history of the 
associated symptoms having their onset while he was in-
service in 1967.  

The Veteran is competent to provide evidence of his 
observable symptoms; and so, presuming this additional 
evidence's credibility (as required by Justus) it is both new 
and material because it relates to unestablished facts 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The claim, therefore, is reopened.  

Although the Veteran's PTSD and mental disorder claims are 
reopened, for the reasons and bases discussed below, the 
Board is remanding these claims to the RO via the AMC for 
further development and consideration before readjudicating 
the claim on the underlying merits.


ORDER

A 20 percent rating is granted for the low back disability, 
subject to the laws and regulations governing the payment of 
VA compensation.  

Service connection for a sleep disorder is denied.

Service connection for hypothyroidism, including as due to 
herbicide exposure, is denied.

Service connection for COPD, including as due to herbicide 
exposure, is denied.

The claim for service connection for PTSD is reopened.

The claim for service connection for a mental disorder, 
claimed as anxiety reaction, is reopened.


REMAND

The Veteran's Claims for Higher Ratings for Sinusitis and 
Bilateral Hearing Loss

The Veteran currently has a noncompensable rating for his 
service-connected sinusitis and bilateral hearing loss.  He 
claims that his sinusitis is now worse than it was when he 
was last examined for this condition by VA -which was in 
November 2006.  He also claims that his bilateral hearing 
loss is now worse than when it was last examined by VA in 
December 2006.  See his July 2009 statement.  

The Court has held that when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, too, VAOPGCPREC 11-95 (April 7, 1995) and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  And so, the 
Board must remand each of these claims for an examination to 
assess the current level of disability associated with each 
of these service-connected conditions.


The Veteran's Claim for Service Connection for Tinnitus

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Here, the Veteran has filed a claim asserting that he has 
tinnitus and claiming that it is due to in-service acoustic 
trauma associated with being around aircraft.  Even as a 
layman, he is competent to proclaim that he experiences 
tinnitus, especially since this condition - by its very 
nature, is inherently subjective and, therefore, capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  And, as the 
Veteran's service personnel records establish that he was in 
the Air Force, it is conceivable that he was exposed to loud 
noise while in service as he asserts.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
a disability, including during service, even where not 
corroborated by contemporaneous medical evidence).

Although the Veteran's VA treatment records establish that he 
has been currently diagnosed with tinnitus, there is no 
evidence regarding the asserted etiological relationship 
between the Veteran's tinnitus and his military service.  So, 
a remand for a medical examination and opinion is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


The Veteran's Claims for Service Connection for PTSD and a 
Mental Disorder

Essentially, the Veteran asserts that he has PTSD and another 
mental disorder (claimed as a nervous condition or anxiety 
reaction) -both of which he attributes to his military 
service.  But, as a layman having no medical training or 
expertise, he is not competent to provide a probative opinion 
on matters requiring medical knowledge, such as providing a 
diagnosis of a mental disorder or an opinion as to its 
etiology; instead, there must be competent medical evidence 
supporting his claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's VA treatment records also show he has been 
diagnosed with various psychological disorders - including 
depression, anxiety neurosis, and generalized anxiety 
disorder; but, he has not been diagnosed with PTSD.  There is 
also no medical nexus evidence of record suggesting that any 
of these diagnosed disorders are related to his military 
service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order) (noting that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information 
of record).   See also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (direct service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service).    

But, the Veteran is competent to provide evidence of his 
observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  And, concerning this, he has asserted that he 
began experiencing psychological symptoms or "nervous 
spells," beginning in 1967 while he was in-service and that 
these symptoms have continued since service.  See, e.g., the 
September 1972 Hospital Summary.  

Hence, there is evidence that the Veteran currently has a 
mental disorder that occurred in service, and there is an 
indication that there may be an etiological link between that 
current disorder and his in-service symptoms.  But, there is 
insufficient medical evidence on file to decide the Veteran's 
claims; so a remand is necessary prior to deciding his 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Further concerning his PTSD claim, the Veteran asserts that 
while in-service he experienced 2 in-service stressors -the 
first involving being responsible for taking care of a dead 
soldier's body that was found with an M-16 forced down his 
throat, somewhere along the Ho Chin Minh trail, between 
September 1967 and September 1968; and the second involved 
arriving at a village along the "May Conn River," along the 
Cambodian/Laotian border where previously there had been a 
small arms fire fight, and witnessing the dead bodies of 
women and children that had been killed.  He is competent to 
provide evidence of his personal experiences.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  

That said, there must be evidence corroborating the Veteran's 
assertions.  But there is no such evidence of record.  
However, as VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate his claim, the RO/AMC 
should make reasonable attempts to locate records that might 
corroborate his assertions regarding his alleged stressors.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Undertake all appropriate action to 
assist with the independent corroboration 
of the Veteran's claimed stressors - 
including, if warranted, by requesting 
relevant unit history information from 
the JSRRC.  If it is determined the 
Veteran has not supplied the level of 
detail and information required for a 
meaningful search for corroborating 
evidence by the JSRRC, then there needs 
to be some express indication of this in 
the record and the Veteran appropriately 
notified.

2.  Upon completion of the above 
development, determine based on the 
complete evidence of record whether at 
least one asserted stressor has been 
objectively verified.  Prepare a list of 
all, if any, stressors have been 
objectively verified.  

3.  Schedule the Veteran for the 
appropriate VA C&P Exams to address the 
current severity of the service-connected 
hearing loss and sinusitis, and to assess 
the nature and etiology of his asserted 
tinnitus and his asserted mental 
disorders.  

If the examiner diagnoses tinnitus, he or 
she should opine as to whether the 
Veteran's tinnitus is at least as likely 
as not, i.e., at least a 50 percent 
probability or greater, related to his 
military service - particularly taking 
into account the nature of the acoustic 
trauma the Veteran asserts that he was 
exposed to while in-service.

If any of the Veteran's asserted in-
service stressors have been verified, 
prepare a statement for the examiner 
conducting the psychological exam stating 
which stressor(s) have been objectively 
verified and provide that statement to 
him or her.

For every mental disorder diagnosed, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not, i.e., at least a 50 percent 
probability or greater, related to the 
Veteran's military service.

Should the examiner diagnose PTSD, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not, i.e., at least a 50 percent 
probability or greater, that the 
Veteran's PTSD is attributable to any 
of his asserted in-service stressors 
that have been determined by the RO/AMC 
to be objectively verified.  

In rendering these opinions, the 
examiner is requested to attempt to 
reconcile the various mental health 
diagnoses of record.  A complete 
rationale must be provided for all 
opinions expressed.  

The examiner(s) must acknowledge and 
discuss any lay evidence of a 
continuity of symptomatology.  

Inform the designated examiner(s) that 
the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner(s) must discuss the 
rationale of all opinions, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner(s) for review 
of the Veteran's pertinent medical and 
other history.

4.  Then readjudicate the claims for 
service condition in light of the 
additional evidence.  If any disposition 
remains unfavorable, send the Veteran and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
any remaining claim(s).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


